Citation Nr: 1817279	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  04-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gout, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for necrosis, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a cardiovascular disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a service-connected disability.




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to October 1965, and from May 1970 to October 1971.  In February 2012, the Veteran died.  The appellant is his surviving spouse.  Following the Veteran's death, the appellant requested to be substituted as the claimant for these claims.  38 U.S.C. § 5121A (2012).  In a February 2014 memorandum, the RO found that the appellant could be properly substituted as the claimant for the claims currently on appeal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2003 (gout), February 2005 (necrosis), and September 2005 (heart, psychiatric) of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Jurisdiction of the claims file is currently with the RO in Philadelphia, Pennsylvania.

In November 2005, the Veteran was afforded his requested hearing before a Decision Review Officer (DRO) at the local RO.  A copy of the hearing transcript has been associated with the claims file.

In June 2009, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for the Veteran to be scheduled for a requested Board hearing.  The Veteran subsequently withdrew his hearing request in September 2010.  Thus, the Veteran's prior hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).  

The case was once again before the Board in September 2016.  The claims for increased ratings for left foot and right foot peripheral neuropathy and degenerative joint disease of the first metarsophalangeal joint (great toe) with irregularity along the articular surface of the second distal metatarsal joint and metatarsalgia secondary to frost bite were withdrawn.  The remaining claims (listed on page one of the current decision) and additional claims for service connection for osteoarthritis, a right knee disability, a left knee disability, and bilateral foot disabilities, were remanded for further development.

In November 2016, the Philadelphia RO granted accrued benefits for service connection for bilateral pes planus, left knee patellofemoral syndrome, and right knee patellofemoral syndrome.  These issues are no longer in appellate status.  

The case was once again before the Board in June 2017. The remaining claims listed on the title page of the current decision, including an additional claim for service connection for osteoarthritis, were remanded for further development.  In November 2017, the RO granted accrued benefits for service connection for osteoarthritis of the right knee, osteoarthritis of the left knee, degenerative arthritis of the lower thoracic spine, osteoarthritis of the second right finger, osteoarthritis of the left fourth finger, degenerative arthritis with lumbar spondylosis, osteoarthritis of the right shoulder and osteoarthritis of the right hip.  The issue of entitlement to service connection for osteoarthritis is thus no longer in appellate status.  The RO most recently issued a November 2017 supplemental statement of the case, and the appeal is again before the Board. 

The appellant has elected to be pro se (unrepresented) in her appeals currently before the Board.




FINDING OF FACT

Gout, necrosis, a cardiovascular disability, and an acquired psychiatric disability were not shown during active duty, were not diagnosed for many years post-service, and the evidence fails to establish an etiological relationship between the Veteran's gout, necrosis, cardiovascular disability, or acquired psychiatric disability and his active service or any of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Gout, necrosis, and an acquired psychiatric disability were not incurred in or aggravated by service, nor were they proximately due to or the result of the Veteran's service-connected disabilities.  38 U.S.C. §§ 1110, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).

2.  A cardiovascular disability was not incurred in or aggravated by service, and may not be presumed related to service, nor was it proximately due to or the result of the Veteran's service-connected disabilities  38 U.S.C. §§ 1110, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Assist and Notify 

The Veteran died in February 2012.  Prior to his death, he had pending service connection claims for gout, necrosis, a cardiovascular disability and an acquired psychiatric disability.  Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121A of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C. § 5121A.  The RO has granted the appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.

The Board notes that unlike an accrued benefits claim, the record is not closed in a substitution claim on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).

The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Parts 3, 14, and 20 [76 Fed. Reg. 8666-8674 (February 15, 2011)], provides that if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party.  Here, proper notice was sent to the Veteran; thus, additional notice is not required for the appellant.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

In this case, neither the Veteran nor the appellant has indicated any such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examinations and the Veteran's written assertions.  Moreover, documents in the claims file written in Spanish have been translated to English.

The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The record does not indicate existing records pertinent to these claims that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in June 2009, September 2016, and June 2017.  The Board finds there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board will first consider these claims on a secondary service connection basis. October 2017 VA medical opinions address these questions.  The October 2017 VA examiner opined that there was no evidence to indicate that the Veteran's acquired psychiatric disability was caused by his service-connected medical conditions.  The VA examiner noted that records in the file describe the onset of anxious symptoms following his cardiac arrest in 1995 and their continued relationship to his fear of further cardiac emergencies.  The VA examiner noted that the Veteran's health evaluations in 1996 and 2005 focused on the relationship of his psychiatric symptoms to his cardiac symptoms, and there is no description of these symptoms having any relationship to other stressors or medical conditions.  It is noted that the Veteran was not service-connected for a cardiac disability.  The VA examiner additionally opined that given the lack of documentation supporting that the Veteran's psychiatric disability was related to any other medical condition, it was less likely than not that the Veteran's acquired psychiatric disability was aggravated by his service-connected medical conditions.

With respect to the service connection claim for gout, another October 2017 VA examiner provided a negative medical opinion regarding whether the Veteran's gout was caused by a service-connected disability.  He noted that he was unaware of any evidence based on the medical literature, nor was there any supporting evidence in the Veteran's medical records, that would provide evidence to support this claim.  The VA examiner additionally noted that he was providing a negative medical opinion regarding any aggravation of the Veteran's gout by a service-connected disability.  He rationalized that there was no supporting evidence in the medical records reviewed that would provide evidence to support this claim. 

With respect to the service connection claim for necrosis, the October 2017 VA examiner noted that it was less likely that the Veteran's necrosis was related to any service-connected disability.  The VA examiner noted that the Veteran had been diagnosed with diabetes while he was alive, and it is not uncommon for an individual with diabetes to develop necrosis of the foot.  The Board notes that the Veteran was not service-connected for diabetes mellitus.  The VA examiner stated that he was unaware of any evidence based on medical literature, nor was there any supporting evidence in the medical record reviewed, that would provide evidence to support this claim.  The VA examiner additionally noted that he was providing a negative medical opinion regarding any aggravation of the Veteran's necrosis by a service-connected disability.  He rationalized that there was no supporting evidence in the medical records that would provide evidence to support this claim. 

With respect to the service connection claim for a cardiovascular disability, the October 2017 VA examiner noted that he was providing a negative medical opinion regarding whether the Veteran's cardiovascular disability was caused by a service-connected disability.  He noted that he was unaware of any evidence based on the medical literature, nor was there any supporting evidence in the Veteran's medical records, that would provide evidence to support this claim.  The VA examiner additionally noted that he was providing a negative medical opinion regarding any aggravation of the Veteran's cardiovascular disability by a service-connected disability.  He rationalized that there was no supporting evidence in the Veteran's medical records that would provide evidence to support this claim.  There are no contradictory medical opinions of record.

The Board finds that the October 2017 VA opinions are adequate for evaluation purposes.  Significantly, the VA examiners considered the Veteran's history and provide sufficient rationale for the opinions stated.  These opinions provide evidence against these claims, making it less than likely such a connection exists.  Previous December 2004 (gout, necrosis), August 2005 (cardiovascular), and September 2005 (psychiatric) VA examinations were determined by the Board to be inadequate.  The Board further finds compelling the fact that, as noted above, no medical evidence is of record to support a conclusion that the Veteran's gout, necrosis, or cardiovascular or acquired psychiatric disabilities were caused or aggravated by his service-connected disabilities. 

The Board has also considered the statements made by the Veteran and the appellant relating his gout, necrosis, cardiovascular disability and acquired psychiatric disability to his service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of gout, necrosis, cardiovascular disability and acquired psychiatric disability, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Therefore, after weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for gout, necrosis, cardiovascular disability and acquired psychiatric disability, as secondary to a service-connected disability. 

Next, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1131, 1133 (2012); 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran's treatment records do not reflect a diagnosis of or treatment for a cardiovascular disorder listed under 38 C.F.R. § 3.309(a) for many years following separation from service.  Thus, this presumption is not available to the Veteran.  Id.  

The Board also considers the theory of entitlement to service connection for a gout, necrosis, a cardiovascular disability and an acquired psychiatric disability on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorders and any other incident of active service, as will be discussed below.

Review of the record reflects that the Veteran's service treatment records do not show treatment for gout, necrosis, a cardiovascular disability or an acquired psychiatric disability.  A May 1971 separation examination noted a normal clinical evaluation of his heart, vascular system, lymphatics, blood pressure, psychiatric system, and normal blood work. 

Next, and more importantly, post-service evidence does not reflect complaints of gout, necrosis, a cardiovascular disability or an acquired psychiatric disability for many years after service discharge.  Specifically, treatment records first reflect complaints of gout in 2002, necrosis in 2003, a cardiovascular disability in 1987, and an acquired psychiatric disability in 1996.  Such tends to negate a finding for service connection based on direct service incurrence.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to the Veteran's cardiovascular disability for many years following separation from service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This long period without problems weighs against the claim.  

The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his heart and vascular system and his blood pressure were normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of a cardiovascular disability since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the statements submitted by the Veteran. 

The Board has also considered the Veteran's statements regarding continuity of symptoms of his gout, necrosis and acquired psychiatric disability since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's gout, necrosis and acquired psychiatric disability are not listed under 38 C.F.R. § 3.309(a), a theory of entitlement to service connection based on a continuity of symptomatology is simply not applicable in the present case. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of a cardiovascular disability is not consistent with the evidence, and that his alleged clinical history regarding onset and continuity of gout, necrosis, and an acquired psychiatric disability are not relevant, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

The evidence does not indicate that the Veteran's gout, necrosis, cardiovascular disability or acquired psychiatric disability was connected to service.  Medical opinions were obtained.  After reviewing the evidence of record, an October 2017 VA examiner opined that it was less likely than not that the Veteran's gout had its onset during his active service or is otherwise causally related to his service.  He noted that a review of the service treatment records showed no evidence of a diagnosis or treatment for gout while in service nor within one year of military discharge.  With respect to the Veteran's necrosis, the VA examiner again provided a negative etiological opinion, rationalizing that the service treatment records showed no evidence of a diagnosis of, nor treatment for, necrosis while in service or within one year of military discharge. 

With respect to the service connection claim for a cardiovascular disability, the VA examiner noted that he was providing a negative nexus opinion.  He rationalized stating that the service treatment records showed no evidence of a diagnosis of, nor treatment for, a heart disability while in service or within one year of military discharge.  With respect to his claim for an acquired psychiatric disability, another October 2017 VA examiner noted that there was no evidence in the Veteran's medical records either from the military or after to indicate that his psychiatric symptoms had their onset during service.  She noted that given the lack of evidence to indicate that the Veteran's psychiatric symptoms had onset during service, it is less likely than not that the Veteran's psychiatric symptoms were incurred in or related to military service.  There are no other medical opinions of record.  

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his gout, necrosis, cardiovascular disability, or acquired psychiatric disability, or between any of these disabilities and his service-connected disabilities.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of gout, necrosis, a cardiovascular disability, and an acquired psychiatric disability, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Gout, necrosis, cardiovascular disabilities, and acquired psychiatric disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board notes that prior to his death, the Veteran submitted general internet articles, which were not specific to his claims.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on the articles the Veteran submitted, however, as they were written to explain only general medical principles, and do not address the specific facts in this case.  

Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he had the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  The factual evidence in this case provides significant evidence against these claims.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeals are denied.


ORDER

Service connection for gout, to include as secondary to a service-connected disability, as a substitute claimant, is denied.
      
Service connection for necrosis, to include as secondary to a service-connected disability, as a substitute claimant, is denied.

Service connection for a cardiovascular disability, to include as secondary to a service-connected disability, as a substitute claimant, is denied.

Service connection for an acquired psychiatric disability, to include as secondary to a service-connected disability, as a substitute claimant, is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


